Citation Nr: 1426357	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for depression/anxiety.

3.  Entitlement to service connection for a cervical spine disability, to include neck spurs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions. 

Additional medical evidence was associated with the claims file after the statement of the case (SOC) addressing the Veteran's cervical spine disability was issued.  However, as this evidence is not pertinent to the Veteran's cervical spine disability claim, the Board will proceed to evaluate the claim as done below with no prejudice to the Veteran.

The issues of entitlement to service connection for PTSD and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for depression/anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Arthritis of the cervical spine was not shown in service or within the first post-service year, and a cervical spine disability, to include neck spurs is not related to a disease, injury, or event in service


CONCLUSION OF LAW

A cervical spine disability, to include neck spurs was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A March 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's available service treatment records and pertinent VA medical records are in the file.  The Board notes that the Veteran asserted in a February 2009 statement that he has been seeking treatment at the St. Cloud VA Medical Center (VAMC) from January 1998 to the present.  While the claims file only contains records from this facility dating back to 2002, the Veteran specifically asserted at his May 2008 VA examination that he had no diagnosis of a neck condition at the time of his 1998 care.  Therefore, in light of this assertion, the Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination with respect to this claim in May 2008.  The examiner reviewed the claims file, noted the Veteran's medical history, and thoroughly examined the Veteran.  The Veteran contends that this examination was not thorough.  However, the Board disagrees.  It is thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA has fulfilled its duty to assist.


II.  Analysis

The Veteran is seeking entitlement to service connection for a cervical spine disability.  Specifically, the Veteran has asserted that he developed a cervical spine disability as a result of a skiing accident in service.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a cervical spine disability of any kind.  However, a May 1980 service treatment record noted that the Veteran sustained a laceration to the top of the head while skiing one day earlier.  No follow up treatment was required, and the remainder of the service treatment records is negative for complaints or treatment for the head laceration or any disability of the neck.

In May 2008, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  The Veteran reported that he hurt his neck while skiing in early May of 1980.  The examiner noted that the Veteran's service treatment records document a laceration of the head but that there is no mention of any neck injury.  Upon review of the claims file and examination of the Veteran, the examiner noted that a cervical strain is not diagnosed based on the lack of evidence in the Veteran's service medical record.  The only notation was a laceration of the head.  The examiner stated that he would have to resort to mere speculation to presume that the current disk herniation and cervical spine condition is in any way related to a skiing accident in 1980.  The Veteran denied receiving any subsequent care for his neck for many years post discharge.  Therefore, it is less than likely that his current cervical spine condition is secondary to his injury in service.     

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the cervical spine to a compensable degree within one year of discharge from active duty.  As such, service connection cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  Currently, there is no medical evidence of record indicating that the Veteran suffered a cervical spine injury in service and no medical evidence of record relating a current diagnosis of a cervical spine disability to service.  

The Board acknowledges the Veteran's contentions that he has a cervical spine disability, to include neck spurs as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is competent to maintain that he has experienced neck pain continuously since service, as this complaint is certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed cervical spine disability is not capable of lay observation.  Specifically, the Board finds that, as a lay person, the Veteran is not competent to opine as to why his currently diagnosed cervical spine disability would be due to an in-service accident that occurred in 1980.  This is because he does not have training in musculoskeletal disabilities.  As such, while the Veteran's opinion is provided some weight as to duration of his symptoms, his opinion is afforded little weight in the analysis of whether a nexus between his current cervical spine disability and his service exists.  

To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology pertaining to his cervical spine disability since service, such theory requires that there be a showing of a chronic disease in service.  Such is not the case here.  Rather, there is no manifestation whatsoever of a neck disability in service.  Furthermore, while the Veteran is competent to report such symptoms now, the Board finds that his current reports of the having those symptoms continuously since service are not credible.  While the Veteran sought treatment for a laceration on his head following an in-service ski accident, he gave no indication of a cervical spine injury, such as neck pain at any point during service.  Moreover, the claims file contains no evidence of a neck complaints until 2006, 26 years after his discharge from service.  These first complaints were not attributed to any injury, current or past, but rather noted generally as having been ongoing for many years.  Of importance, the Veteran himself noted that when he first started seeking treatment at VA in 1998, he had no diagnosis of a neck condition at that time.  As such, the Board finds these statements regarding continuity of symptomatology not credible. 

By contrast, the May 2008 VA medical professional reviewed the Veteran's medical and military histories, considered the Veteran's assertions, examined the Veteran, and offered an opinion with a supporting explanation as to why, in his medical judgment, the Veteran's cervical spine disability is not related to service.  As such, the Board places the most significant weight on the May 2008 VA medical opinion, which find against service connection for a cervical spine disability.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a cervical spine disability, to include neck spurs must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include neck spurs, is denied.  


REMAND

After a thorough review of the Veteran's claims folder, additional development is necessary prior to the adjudication of these claims.

The Veteran indicated in a February 2009 statement that he has received continuous treatment for his psychiatric disability at the VA medical center in St. Cloud since January 1998.  Outpatient clinical records from this facility are of record from October 2002 to November 2010 only.  An effort must be made to obtain the outstanding records prior to appellate disposition of the appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file from 1998 to October 2002, and from November 2010 forward.

2. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


